Case: 19-11188     Document: 00516149305         Page: 1     Date Filed: 12/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 30, 2021
                                  No. 19-11188                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Khayree Dewayne Davis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-80-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Khayree Dewayne Davis pleaded guilty to being a felon in possession
   of a firearm in violation of 18 U.S.C. § 922(g)(1). The district court imposed
   an above-guidelines sentence of 80 months of imprisonment followed by a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11188         Document: 00516149305          Page: 2   Date Filed: 12/30/2021




                                       No. 19-11188


   three-year term of supervised release, pointing to Davis’s “tremendous”
   criminal history.
              Davis argues that his 80-month sentence, which is an upward variance
   from the guidelines range of 57 to 71 months, is substantively unreasonable
   and greater than necessary to achieve the goals of 18 U.S.C. § 3553(a). He
   claims that in varying from the guidelines range, the district court overstated
   the seriousness of his criminal history and disregarded his history of mental
   illness.      We review Davis’s preserved challenge to the substantive
   reasonableness of his sentence for abuse of discretion. See Gall v. United
   States, 552 U.S. 38, 51 (2007).
              The district court varied upward in Davis’s case because it considered
   his criminal history to be understated, noting that “a number of the charges
   against [him] didn’t result in convictions” and thus did not receive criminal
   history points.      “It is well-established that prior criminal conduct not
   resulting in a conviction may be considered by the sentencing judge.” United
   States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Although “it is
   error for a district court to consider a defendant’s ‘bare arrest record’ at
   sentencing,” United States v. Johnson, 648 F.3d 273, 278 (5th Cir. 2011), that
   is not what happened in Davis’s case. The paragraphs of the presentence
   report that the district court considered included either a detailed description
   of the police offense report or information from other records “bear[ing]
   sufficient indicia of reliability,” that explained “when, where, and how”
   Davis engaged in criminal conduct leading to his arrest. United States v.
   Fields, 932 F.3d 316, 320 (5th Cir. 2019). Accordingly, the district court did
   not err in considering Davis’s prior criminal conduct not resulting in a
   conviction—in addition to his various other criminal convictions and
   mitigating evidence—in selecting a sentence. See United States v. Harris, 702
   F.3d 226, 231 (5th Cir. 2012).




                                            2
Case: 19-11188     Document: 00516149305           Page: 3   Date Filed: 12/30/2021




                                    No. 19-11188


          Though Davis complains that the district court failed to weigh his
   mental health issues as a mitigating factor at sentencing, the record reflects
   that the court was fully aware of Davis’s mental health background.
   Although Davis “may disagree with how the district court balanced the
   § 3553(a) factors, [his] argument that these factors should have been weighed
   differently is not a sufficient ground for reversal.” United States v. Malone,
   828 F.3d 331, 342 (5th Cir. 2016).
          Based on the foregoing, the judgment of the district court is
   AFFIRMED.




                                         3